Citation Nr: 1102111	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-36 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 
1969.

In an August 2006 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for PTSD, assigning an 
initial evaluation of 10 percent, effective February 23, 2006, 
and granted his claim of entitlement to DM II with erectile 
dysfunction, assigning an initial evaluation of 20 percent, 
effective February 23, 2006.  The Veteran subsequently filed a 
timely Notice of Disagreement ("NOD") with the assigned initial 
ratings.  In a March 2007 rating decision, the RO increased the 
initial evaluation for PTSD to 30 percent, effective February 23, 
2006.  On a VA Form 9, dated March 15, 2007, the Veteran 
indicated he was satisfied with the rating and had no issues on 
appeal.

In June 2009, the Veteran appeared at a hearing before a Decision 
Review Officer ("DRO") at the Boise RO.  A transcript of the 
hearing has been associated with the Veteran's claims folder.   
At the hearing, it was indicated that the issue of an increased 
rating was no longer a subject for appeal.  Although the 
transcript is not completely unambiguous, neither the RO nor the 
Veteran's representative pursued the matter further.   
Accordingly, the determination that this issue was no longer on 
appeal is well supported in the record.


FINDING OF FACT

In October 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that 
he wished to withdraw his appeal of the issue of entitlement to 
service connection for tinnitus.    





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for 
entitlement to service connection for tinnitus have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In a letter, dated October 15, 2010, the Veteran stated with 
respect to the issue of tinnitus in pertinent part that "In the 
event the issue has not been resolved upon receipt of this letter 
please withdraw the form 9 and my claim for tinnitus so my other 
benefits can be processed."  Accordingly, the  Board no longer 
has  jurisdiction over this issue.  


ORDER

The appeal of the claim of entitlement to service connection for 
tinnitus is dismissed.  


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


